Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00883-CV
____________
 
IN THE INTEREST OF J.R.M., a child
 
 

 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 92-11993
 

 
M E M O R A N D U M   O P I N I O N




The
Office of the Attorney General filed a restricted appeal from the trial court=s order signed April 5, 2007,
asserting it was a necessary party to the child support enforcement action
pursuant to an assignment of child support arrearages.  On January 25, 2008,
appellant filed a motion to dismiss the appeal because it determined that a
restricted appeal is not available to challenge the trial court=s order.  See Tex. R. App. P. 42.1.  The Office of
the Attorney General was not named as a party or otherwise served with citation
or notice, and it is not in privity with a party; therefore, its remedy is to
seek an equitable bill of review rather than a restricted appeal.  See Gunn
v. Cavanaugh, 391 S.W.2d 723, 724-27 (Tex. 1965).  The motion to dismiss is
granted.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.